Citation Nr: 1715623	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-24 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an earlier effective date for the grant of service connection and 100 percent disability rating for major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1974 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied the Veteran's claim for an earlier effective date for major depressive disorder.  

The Veteran testified before the undersigned at a February 2017 Board videoconference hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the February 2017 hearing, it was clarified that the Veteran's claim for an earlier effective date for the grant of service connection and for a 100 percent rating for major depressive disorder was predicated, in part, on an assertion that an October 1987 rating decision that denied service connection for a nervous disorder contained clear and unmistakable error (CUE) by failing to give proper consideration to the Veteran's service treatment records showing a history of a nervous breakdown and post-service treatment records showing treatment for a psychiatric disorder in early 1987. 

The issue of whether there was CUE in the October 1987 rating decision has not been adjudicated by the AOJ.  Further, the issue of CUE is inextricably intertwined with the earlier effective date issue, as a favorable disposition in regard to the CUE claim directly impacts whether there remains a case or issue in controversy before the Board.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board cannot consider the CUE issue in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006).  Thus, the claim must be remanded for the RO to adjudicate the CUE.
Accordingly, the case is REMANDED for the following action:

1. Adjudicate whether there was CUE in the October 1987 rating decision in failing to give proper consideration to the Veteran's service treatment records showing a history of a nervous breakdown and post-service treatment records showing treatment for a psychiatric disorder in early 1987.

2.  Thereafter, readjudicate the claim for an earlier effective date for the grant of service connection and 100 percent rating for major depressive disorder.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




